Citation Nr: 0734262	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  02-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability originally believed to be multiple sclerosis but 
now diagnosed as a hemangioma, to include pain, fatigue, loss 
of strength, impaired bladder function, impaired gait, and an 
eye disability.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had service in the reserves from December 1967 
to December 1974.  He had active duty for training from July 
25, 1968, to December 31, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
November 2003, but was remanded in order to schedule the 
appellant for a hearing before a Veterans Law Judge at the 
RO.  Hearings scheduled in April and October 2004 were 
cancelled.  The appellant indicated in June 2005 that he did 
not wish to have any type of hearing.  

The appellant's claim was characterized as one for 
entitlement to service connection for multiple sclerosis in 
the November 2003 remand.  However, various communications 
from him, including his substantive appeal, show that the 
diagnosis for his claimed disability has been changed from 
multiple sclerosis to hemangioma during the course of his 
appeal.  He wished to continue his appeal under the new 
diagnosis.  This change in diagnosis was considered in the 
August 2006 supplemental statement of the case.  It is clear 
that regardless of the diagnosis, he has been seeking service 
connection for the same disability and the symptoms it 
produces since he submitted his original claim in July 2000.  
It is also clear that the RO has considered the claim under 
all diagnoses, including the hemangioma.  

The Board sought an additional expert medical opinion from 
the Veterans Health Administration (VHA) in May 2007.  See 
38 C.F.R. § 20.901.  The appellant was notified of this in a 
May 2007 letter.  After the opinion was received, the 
appellant was provided with a copy on August 3, 2007.  He was 
notified that he had 60 days to review the opinion and submit 
any additional evidence or argument he wished.  The 60 days 
have expired and the appellant has not replied.  Therefore, 
the Board will proceed with adjudication of the appellant's 
claim.  38 C.F.R. § 20.903 (2007).  



FINDINGS OF FACT

1.  The appellant does not have current multiple sclerosis; 
the current diagnosis of his disability is hemangioma, which 
is considered a congenital disease.

2.  The only competent medical opinion states that the 
symptoms reported in the service were not likely to represent 
the onset of hemangioma.  

3.  Although the hemangioma became temporarily symptomatic 
during active duty for training, it did not undergo a 
permanent increase in severity until 1981, which was many 
years after discharge from service.  

4.  Esotropia and associated eye problems were noted upon 
entry into service, were not treated in service, and did not 
undergo a permanent increase in severity during service.  

5.  The appellant did not have hearing loss during active 
duty for training, and does not currently have hearing loss 
within the meaning of VA regulation.  


CONCLUSIONS OF LAW

1.  A neurological disability originally believed to be 
multiple sclerosis but now diagnosed as a hemangioma, with 
symptoms that include pain, fatigue, loss of strength, 
impaired bladder function, impaired gait, and an eye 
disability, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.306(a), 3.307, 3.309 (2007).  

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1137, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1)   status; 2) existence of a disability; 
(3) a connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In this case, the appellant's initial claim was submitted 
prior to the enactment of the VCAA.  Therefore, notification 
prior to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The appellant was provided with VCAA notice by 
letter dated in October 2005.  This letter told him what 
evidence was needed to substantiate his claims for service 
connection.  He was also informed that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  Finally, it notified the appellant to send any 
relevant evidence in his possession.  

The timing deficiency was remedied by the fact that the 
appellant's claims were readjudicated by the RO after proper 
VCAA notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Finally, the Board notes that the appellant was not provided 
with information pertaining to the potential effective date 
of service connection or the percentage ratings that are 
assigned to service connected disabilities.  However, given 
that the decision in this case is unfavorable, no effective 
date or percentage rating will be assigned, so there is no 
possibility that any prejudice to the appellant will result 
from the failure to provide him with this information.  
Therefore, the Board may proceed with adjudication of his 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regards to the duty to assist the appellant, the Board 
finds that all relevant evidence has been obtained.  The 
appellant's service medical records and personnel records 
have been associated with the claims folder.  In addition, 
all private medical records identified by the appellant have 
been obtained.  Records have been received from the Social 
Security Administration.  As previously noted, the Board has 
obtained a medical opinion from the VHA.  Therefore, the 
Board concludes that the duty to assist the appellant has 
been met.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Active military service includes any period of active duty 
for training when a claimant incurred a disability from a 
disease or injury.  38 U.S.C.A. § 101(24); 38 C.F.R. 3.6(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Neurological Disability

The appellant contends that the fatigue, blurred vision, 
headaches, and difficulty with the heat that he experienced 
during the basic training he underwent as part of his active 
duty for training were manifestations of a neurological 
disability.  He notes that although his disability was 
believed for many years to be multiple sclerosis, his 
symptoms were recently discovered to be the result of a 
hemangioma.  He argues that this disability was either 
incurred in or aggravated during his active duty for 
training.  

If multiple sclerosis becomes manifest to a degree of 10 
percent within seven years of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of multiple 
sclerosis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As discussed below, the evidence shows that hemangioma is a 
congenital disease.  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The VA General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, has 
concluded that service connection may be granted for 
diseases, but not defects, of a congenital, developmental, or 
familial origin. VA Gen. Couns. Prec. 82-90 (July 18, 1990) 
(originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

A review of the evidence shows that the service medical 
records are negative for diagnosis of multiple sclerosis or 
hemangioma.  The appellant answered "yes" to a history of 
frequent or severe headaches, eye trouble, ear, nose, or 
throat trouble, and a history of a head injury on a Report of 
Medical History obtained in October 1967.  He also noted that 
he had been stung on the face by yellow jackets as a child, 
and that he had experienced vision problems since that time.  
The October 1967 pre-induction examination for the reserves 
showed that the neurological examination was normal.  

The examination report did note that the   had refractive 
error of the eyes, and there was minimal esotropia of the 
right eye.  At this juncture, the Board notes that esotropia 
is strabismus in which there is manifest deviation of the 
visual axis of an eye toward that of the other eye, resulting 
in diplopia.  This is also called cross-eye and convergent or 
internal strabismus.  Dorland's Illustrated Medical 
Dictionary 546 (25th ed.1974) (hereinafter Dorland's).

The appellant underwent additional visual testing at the time 
of his entry into active duty for training in July 1968.  
This shows that the visual acuity of the right eye was 20/30, 
and that the visual acuity of the left eye was 20/20.  The 
appellant was found to have compound simple mixed hyperopic 
myopic astigmatism, amblyopia, and strabismus.  Esotropia was 
not specifically mentioned, although as Dorland's notes, 
esotropia is a form of strabismus.  The remainder of the 
service medical records is negative for complaints of 
fatigue, blurred vision, heat problems, or other pertinent 
complaints during basic training.  In fact, the only 
complaint during this period was for an ingrown toenail.  

Medical records from the reserves include an October 1972 
Report of Medical Examination.  This was negative for all 
relevant findings, and the only problem noted was the ingrown 
toenail.  A Report of Medical History obtained at this time 
now denied a history of frequent or severe headaches and a 
history of a head injury, but continued to report a history 
of eye trouble, ear, nose, or throat trouble, and nervous 
trouble of any sort.  

The post service medical records begin in 1981 and continue 
to the present day.  These show that the appellant's primary 
physician was R.C., M.D., although he was referred to several 
other doctors for consultations.  R.C. continues to be the 
appellant's primary physician. 

The appellant's records show that he was in good health until 
April 1981 when he began developing paresthesias and numbness 
in the fingers of the right hand.  The appellant was 
initially seen by R.C. in May 1981.  Other records from 1981 
show that he rapidly went on to develop various neurological 
abnormalities of a widespread nature which could best be 
explained as the result of multiple sclerosis.  He was unable 
to move his eyes in a lateral direction to the left or to the 
right.  The diagnosis was still undetermined in July 1981, 
but was reached in November 1981 after tumor was ruled out by 
computed tomography scan and cervical myelogram.  

The appellant's condition had improved somewhat by May 1982.  
His extraocular movements were nearly full.  Pain and 
paresthesias were reduced.  His endurance was improved, 
although he was tired by early evening.  He had some problems 
emptying his bladder.  He occasionally had some numbness and 
electrical shocks in the right arm.  He sometimes experienced 
pain into the right eye and ear.  He was able to read, and 
his visual acuity was 14/28 for the right eye and 14/14 for 
the left eye.  There was no significant diplopia.  

The appellant continued to be followed for multiple sclerosis 
throughout the 1980s and 1990s.  July 1988 testing was 
consistent with a demyelinating lesion of the brainstem.  As 
recently as February 1997, R.C. noted that the appellant had 
symptoms and signs consistent with multiple sclerosis, but 
had been relatively stable for a number of years.  The 
diagnosis was noted to have come before the first magnetic 
resonance imaging scan was available in the area, and had 
been based on clinical findings and spinal fluid analysis.  
He was considered to be in the "definite category" of 
multiple sclerosis.  

An August 2000 report from R.C. states that the appellant 
continued to have fatigue, especially in hot weather.  His 
vision seemed worse.  He had diplopia, although he continued 
to work 40 hours a week as a social worker.  He reported that 
his vision and heat intolerance began when he was in the 
military in 1968, although the childhood incident with the 
yellow jackets was also noted.  He was on medication for 
urinary retention, muscle spasm, fatigue, and to sleep.  

The appellant's visual acuity was 14/84 for the right eye 
with correction.  The left eye was 14/14.  The reflexes were 
normal except for his right ankle jerk.  There was also 
hypalgesia to pin over his arms and in a stocking 
distribution over both calves and feet.  His extraocular 
movements were unusual, and when he looked to his left he 
developed hypertopia of the right eye.  The doctor stated 
that the multiple sclerosis seemed to be stable.  

In a December 2000 letter, a friend of the   states that he 
has known the   since before he entered basic training.  The 
appellant wrote to him during that time, and told him about 
suffering from the heat and humidity at the base in Missouri.  
The appellant also complained about episodes of dizziness, 
but he did not report these to avoid the appearance of a 
malingerer or having to repeat basic training.  He continued 
to complain of fatigue, dizziness, and losing muscle control 
throughout the 1970s.  The friend noted the appellant had 
been diagnosed with multiple sclerosis in 1981.  He believed 
that the symptoms reported by the   over the years were early 
manifestations of this disease.  

In another December 2000 letter, a second friend stated that 
she had known the appellant for 37 years, but that his health 
had begun to decline during the past 20 years.  

The appellant underwent a magnetic resonance imaging scan of 
the head in January 2001.  He was noted to have a history of 
multiple sclerosis that had been diagnosed in 1981.  His 
symptoms included numbness of the right side of the body, 
blurred and double vision, hearing loss, and an unsteady 
gait.  After the scan, it was concluded that there was a 
small cavernous hemangioma in the left side of the dorsal 
pons.  There incidental prominent perivascular spaces.  No 
other significant intracranial pathology was seen, and no 
foci of signal alteration suspicious for multiple sclerosis 
were seen. 

In a December 2002 letter R.C. again noted that the appellant 
had been seen by him intermittently since 1981 regarding 
neurological symptoms, including numbness of the right arm, 
diplopia, unsteady gait, blurred vision, and weakness.  In 
retrospect he had similar symptoms as early as 1968 in the 
military.  When the appellant had first been seen in 1981, he 
had abnormal eye movements and mildly decreased vision in the 
right eye.  After further testing, it was determined that he 
probably had multiple sclerosis.  He was seen intermittently 
at least once a year thereafter.  

R.C. said that a decision was made to obtain a magnetic 
resonance imaging study to see the extent of his multiple 
sclerosis.  To surprise of the doctors, this revealed a 
lesion in the brainstem consistent with a cavernous 
hemangioma of the pons with probable old blood from a 
hemorrhage.  R.C. noted that he was unable to say with 
certainty, but he suspected that this lesion probably caused 
the appellant's symptoms in 1968 when he was in service, and 
also in 1981 when he had a flare-up of symptoms.  The 
appellant continued to have increased symptoms when fatigued 
or overheated, probably due to abnormal conduction through 
the brainstem scar from the old hemorrhage.  He also 
continued to have problems with his eyes and balance.

In a September 2005 letter the appellant's ophthalmologist 
noted that he had treated the appellant for several years.  
The appellant had several unique eye problems including 
esotropia and ocular hypertension.  It was likely the 
esotropia existed before the appellant's acceptance into 
military service.  The doctor added that the esotropia and 
associated problems may have worsened during his subsequent 
military service.  

The physician providing the May 2007 VHA opinion noted that 
the appellant's claims folder had undergone a neurological 
review.  When he entered the military, he probably had no 
weakness of the body, and no particular problem of the eyes.  
Although there was some mention of problems with his vision 
when he entered service, this appeared to be more of a 
refractory type then the eye turning outside, which happened 
later.  The lay statements and medical records indicated that 
the appellant had been healthy until 1980, when his health 
gradually began to decline.  It was not until the magnetic 
resonance imaging study in January 2001 that the small 
cavernous hemangioma was first noted.  The diagnosis of 
multiple sclerosis was abandoned at that time.  

Based on the information in the claims folder, the diagnoses 
were cavernous hemangioma of the pons region of the 
brainstem; eye movement difficulty and difficulty in turning 
the eye towards the right side, left-sided facial weakness, 
right arm and leg numbness, and a past episode of right-sided 
body weakness; and a diagnosis of multiple sclerosis not 
sustained by magnetic resonance imaging study.  

In response to the questions asked by the Board, the VHA 
examiner opined that hemangioma is a congenital disease.  He 
further opined that it was not likely that a small hemangioma 
sitting in the brainstem region would be affected by physical 
or emotional activity of military service or training.  The 
size of the hemangioma in 2001 was only one centimeter, which 
was quite small, and there was no medical literature to 
support the view that such a hemangioma would be directly 
affected by physical or mental activity of any kind.  

As for the appellant's eye symptoms, the VHA examiner stated 
that the appellant had a refractory error and some glaucoma, 
none of which were affected by the hemangioma per se.  He 
also had some eyeball movement difficulty, and while the 
reports were not entirely clear as to the nature of this 
problem, it appeared that one eye turned outward, and the 
eyes were not turning conjugately in all directions.  These 
abnormal movements were certainly connected to the 
hemangioma.  However, there was no mention in service of 
abnormal movements or abnormal turning of the eyes in any 
direction.  Therefore, the examiner did not believe that the 
appellant's eyes were affected by the movement problems when 
he entered active service.  

Finally, the examiner stated that as hemangioma is a 
congenital disease, the symptoms reported in service were not 
likely to represent the onset of hemangioma.  

Analysis

The evidence overwhelmingly satisfies the first element of a 
successful service connection.  All of the evidence is to the 
effect that the appellant has a current disease, namely 
hemangioma.  

Although multiple sclerosis was also diagnosed, the competent 
evidence is all to the effect that this diagnosis was made in 
error, and the   does not have this disease.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  Therefore, as the   does not have multiple 
sclerosis, service connection for this disability is not 
warranted.  

The only competent opinion, that of the VHA physician, is to 
the effect that the current hemangioma is a congenital 
disease.  The General Counsel's opinion and the Court's 
decision in Monroe provide that in such a case, the Board is 
justified in concluding that the disease pre-existed service 
and deciding the claim on the basis of whether there was in-
service aggravation.

The Board notes that when an appellant's only form of service 
is ACDUTRA, the presumption of soundness does not apply 
unless the appellant has established   status by being 
service connected for a separate disability.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

With regard to the question of aggravation, there are no 
service medical records subsequent to the entrance 
examinations that show treatment for symptoms which have been 
linked to the hemangioma, the appellant and his friend have 
provided credible statements as to the presence of symptoms 
such as dizziness and fatigue when exposed to heat.  However, 
the VHA examiner considered this history in finding that 
events during service did not make the disability worse. 

The evidence does not show that there was a permanent 
increase in disability during active service.  The December 
2000 letter from the appellant's friend notes that the 
appellant continued to experience occasional symptoms through 
the 1970s.  However, there are extensive private medical 
records relating to the initial treatment for the appellant's 
disability in 1981.  These records frequently state that the 
appellant had been in good health up until 1980 or 1981, and 
at no point do they state otherwise.  R.C. suspected that the 
hemangioma probably caused the appellant's symptoms in 1968 
when he was in active duty for training, and also in 1981 
when he had a flare-up of symptoms.  R.C. also noted that the 
appellant continued to have increased symptoms when fatigued 
or overheated.  This suggests that the symptoms reported by 
the appellant in 1968 were a temporary flare-up, and did not 
represent a permanent increase in disability.  

The May 2007 VHA examiner has expressed the only medical 
opinion that addresses whether the hemangioma was aggravated 
during service.  He noted that there was no medical 
literature to support such a view and that the small size of 
the hemangioma more than 30 years after service also weighed 
against aggravation.  Therefore, the Board finds that if the 
appellant's hemangioma existed prior to service, it was not 
aggravated during active service.  

The Board is unable to find that the appellant's eye symptoms 
were aggravated during active duty for training, whether or 
not they were related to his hemangioma.  His ophthalmologist 
opined that the esotropia and associated problems "may have 
worsened" during military service.  This opinion is 
contradicted by the service medical records, which (as the 
VHA examiner noted) fail to show any treatment whatsoever for 
eye symptoms subsequent to the entry into active duty for 
training or for the remainder of his service in the reserves.  
Therefore, the Board must conclude that whether the 
appellant's eye complaints in service were due to the 
hemangioma or the result of a separate cause, they were not 
aggravated during service.  38 C.F.R. § 3.306(a).

In reaching this decision, the Board has considered opinion 
of the   and the opinion expressed by his friend in the 
December 2000 letter that the symptoms in service represented 
either the onset or an aggravation of the  's hemangioma.  
The Board notes that both the appellant and his friend are 
well qualified to relate the symptoms experienced by the 
appellant during this period.  Indeed, both the medical 
experts and the Board have relied upon their descriptions in 
reaching their determinations.  However, the question of both 
incurrence and aggravation are complicated medical questions.  
In fact, it took nearly 20 years for the medical experts to 
reach the proper diagnosis for the appellant's disability.  

Neither the appellant nor his friend is physicians, and they 
are not qualified to express a medical opinion as to whether 
the symptoms in service represented either the initial 
incurrence or the aggravation of the hemangioma.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The weight of the evidence is against the grant of service 
connection for the neurologic disease.  Reasonable doubt does 
not arise and the claim is denied.

Hearing Loss

The appellant contends that he developed hearing loss as a 
result of active service.  He has not offered any specific 
contentions pertaining to his hearing loss, other than to 
express a belief that it may be related to his neurological 
disability.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
In addition, organic diseases of the nervous system, such as 
hearing loss, are entitled to a one year presumptive period 
following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records are completely negative for 
hearing loss.  The appellant answered "yes" to a history of 
ear trouble on Reports of Medical History obtained prior to 
induction in October 1967, upon release to the reserves in 
October 1968, and on a periodic examination for the reserves 
in October 1972.  However, audiograms were conducted at the 
time of each of these reports, and each of these audiograms 
found that the appellant's hearing was normal.  In fact, the 
appellant did not have an auditory threshold in excess of 15 
decibels at any frequency on any of the examinations.  
Furthermore, he did not report hearing problems at any time 
during active duty for training or service in the reserves.  

The post service medical records do not show hearing problems 
until many years after discharge from service.  July 1981 
treatment records for his neurological symptoms state note 
the appellant reported that his right ear would "fall 
asleep".  These records did not state whether or not this 
affected his hearing.   

The appellant underwent auditory brainstem evoked response 
testing in July 1988.  His screening audiogram was noted to 
be within normal limits.  

December 2000 records pertaining to treatment of the 
appellant's neurological disability state that the appellant 
had brief episodes of loss of hearing.  This was described as 
having the volume of what he was hearing suddenly decrease 
from a 10 to a 2 for a minute or so.  

The report of an April 2004 hearing test states that the 
appellant has very mild sensitivity loss above 500 Hertz for 
the right ear, and very mild sensitivity loss above 1000 
Hertz for the left ear.  Speech recognition was good for both 
ears.  The audiogram showed that the right ear had auditory 
thresholds of 10, 25, 20, and 25 at the frequencies of 500, 
1000, 2000, and 4000 Hertz.  The left ear had auditory 
thresholds of 20, 15, 25, and 35 at these same frequencies.  
The auditory thresholds at 3000 Hertz were not recorded.  

The May 2007 VHA opinion states that it is not likely that 
the appellant's hearing loss is related to his hemangioma.  

The evidence does not show that the appellant had hearing 
loss during service.  Furthermore, there is no medical 
evidence that demonstrates hearing loss for which service 
connection can be established, as defined by VA regulation.  
The appellant did not have any auditory thresholds of 40 or 
above or auditory thresholds of 26 or higher at three 
frequencies for either ear.  The speech recognition scores 
were not reported, but were described as good.  Therefore, as 
the appellant does not have hearing loss as defined by VA 
regulation, service connection may not be established.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.385; see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

Finally, to the extent the appellant contends that his 
hearing loss is the result of his neurological disability, 
the Board notes that the May 2007 VHA opinion did not support 
this argument.  Even if it did, as service connection for 
hemangioma has been denied, there is no basis on which to 
establish service connection for hearing loss.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  As the appellant's 
hemangioma is not service connected, his hearing loss may not 
be service connected as secondary to the hemangioma.  


ORDER

Entitlement to service connection for a neurological 
disability originally believed to be multiple sclerosis but 
now diagnosed as a hemangioma, to include pain, fatigue, loss 
of strength, impaired bladder function, impaired gait, and an 
eye disability is denied. 

Entitlement to service connection for hearing loss is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


